                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION

ELLEN ALLICKS, et al., on behalf of             )
themselves and others similarly situated,       )
                                                )
       Plaintiffs,                              )
                                                )
vs.                                             )           Case No. 4:19-cv-1038-DGK
                                                )
OMNI SPECIALTY PACKAGING, LLC,                  )
O’REILLY AUTOMOTIVE STORES, INC.,               )
d/b/a O’REILLY AUTO PARTS, and                  )
OZARK AUTOMOTIVE                                )
DISTRIBUTORS, INC.,                             )
                                                )
       Defendants.                              )

                           PRELIMINARY APPROVAL ORDER

       This case is a putative consumer class action lawsuit concerning tractor hydraulic fluid

labeled as “303” manufactured and sold by Defendants. Pending before the Court is the Parties’

joint motion for preliminary approval of their amended class-action settlement (Doc. 22) and the

proposed amended class action settlement (“the Amended Settlement”) (Doc. 22-1). The Court

previously denied without prejudice the parties’ initial proposed settlement (Doc. 16). After a

telephonic hearing with the Court (Doc. 21), the parties filed the pending motion and the Amended

Settlement.

                                            Background

       The Court considered the complete background and settlement terms on this case in its

initial order and will refrain from repeating the same here. Instead, the Court will summarize its

concerns with the parties’ initial proposed settlement and how the Amended Settlement addresses

these concerns.




        Case 4:19-cv-01038-DGK Document 24 Filed 11/05/20 Page 1 of 16
          First, the Court expressed doubts whether the parties’ notice plan was, in fact, the best

practicable notice under the circumstances. The original notice plan was only expected to reach

sixty-six percent of the class; the revised plan anticipates reaching closer to seventy-five percent

of the class (Doc. 22-3 at ¶ 34). The original notice plan included email notification, but failed to

provide certain details about how that portion of the notice plan would operate. The Settlement

Administrator has now provided that information. Id. at ¶ 15–18. The Court was also unclear as

to why in-store notice was being posted in some, but not all, of Defendant O’Reilly’s stores. In

supplemental briefing provided earlier (Doc. 17) and during the telephonic hearing (Doc. 21), the

parties’ explained that not every O’Reilly shop sold 303 tractor hydraulic fluid, and they were

focusing on those with the highest volume of sales. The new notice plan increases in-store posting

from 1,614 locations to 2,819 locations (Doc. 22-3 at ¶ 27). Finally, the original notice plan

contained information only in the English language. The new plan includes language stating a

Spanish-language version of all documents is available on the Settlement website. Id. at ¶¶ 15, 24,

29, 30.

          Second, the Court expressed concern about the timing of payment to Plaintiffs’ counsel,

noting attorneys’ fees were paid very early in the process. The parties have addressed this issue

by withholding payment of approximately five percent of attorneys’ fees until the end of the

litigation (Amended Settlement ¶ 27–28).

          Third, the Court saw no need to enter an injunction enjoining putative class members from

filing their own lawsuit, and it cautioned the parties that it would not grant a request that it do so.

Although the Amended Settlement still includes language requiring Plaintiffs request the Court

enter such an injunction (Doc. 22-1 at ¶ 34(l)), the Court will not grant this request.

          Fourth and finally, the Court found the objecting and opting-out provisions to be onerous



                                                  2
           Case 4:19-cv-01038-DGK Document 24 Filed 11/05/20 Page 2 of 16
and problematic, particularly in their exclusivity. The parties revised the settlement timeline to

allow class members to object and hear the Court’s ruling on their objections before deciding

whether to opt out of the settlement. Id. at ¶¶ 84–91. The information class members must provide

when objecting and opting out has also been streamlined. Id.

         The Court appreciates the parties addressing its concerns.1

                                                  Analysis and Order

         Upon review of the submitted documents, the Court rules as follows:2

         1.       The Court has carefully reviewed the Amended Settlement, as well as the files,

records, and proceedings to date in the above-captioned action (the “Action”). The definitions in

the Amended Settlement are hereby incorporated as though fully set forth in this Order, and

capitalized terms shall have the meanings attributed to them in the Amended Settlement.

         2.       The Parties have agreed to settle the Action upon the terms and conditions set forth

in the Amended Settlement , which has been filed with the Court. The Amended Settlement,

including all exhibits thereto, is preliminarily approved as fair, reasonable, and adequate.

         3.       Plaintiffs, by and through their counsel, have investigated the facts and law relating

to the matters alleged in the Complaint, including extensive legal research as to the sufficiency of

the claims, and an evaluation of the risks associated with continued litigation, class certification,

trial, and potential appeal.

         4.       Counsel for Plaintiffs and Defendants reached the Amended Settlement after

extensive arm-length negotiations.




1
 The Court also appreciates the parties filing a “red-line” version of the Amended Settlement. This greatly aided the
Court’s review (Doc. 22-2).
2
 This order draws heavily from the parties proposed preliminary approval order. The Court would like to draw the
parties’ attention to changes it has made to paragraphs 18, 21, and 27.

                                                         3
          Case 4:19-cv-01038-DGK Document 24 Filed 11/05/20 Page 3 of 16
        5.     The Amended Settlement confers substantial benefits upon the Settlement Class,

particularly in light of the damages that Plaintiffs and Class Counsel believe are potentially

recoverable or provable at trial, and does so without the costs, uncertainties, delays, and other risks

associated with continued litigation, class certification, trial, and potential appeal.

        6.     The Court conditionally certifies, for settlement purposes only, the following

settlement class:

               “All persons and other entities who purchased O’Reilly 303 Tractor
               Hydraulic Fluid in any State in the United States, other than Missouri,
               during the Class Period.”

The Class Period is determined by the longest applicable statute of limitations under the law of the

state in which a unit of O’Reilly 303 Tractor Hydraulic Fluid is purchased with respect to claims

for breach of warranty, fraud, unjust enrichment, personal property damage, and for violation of

any applicable consumer-protection statute permitting class-wide relief, as set forth in Appendix

A to the Amended Settlement, which is incorporated by reference as though fully set forth herein.

Excluded from the Settlement Class are any purchases made for resale. Also excluded from the

Settlement Class are Defendants, including any parent, subsidiary, affiliate or controlled person of

Defendants; Defendants’ officers, directors, agents, employees and their immediate family

members, as well as the judicial officers assigned to this litigation and members of their staffs and

immediate families.

        7.     The Court conditionally finds, for settlement purposes only and conditioned upon

entry of the Final Order and Judgment and the occurrence of the Effective Date, that the

prerequisites for a class action under Rules 23(a) and (b)(3) of the Federal Rules of Civil Procedure

have been satisfied in that: (a) the number of members of the Settlement Class is so numerous that

joinder of all members thereof is impracticable; (b) there are questions of law and fact common to


                                                   4
         Case 4:19-cv-01038-DGK Document 24 Filed 11/05/20 Page 4 of 16
the Settlement Class; (c) the claims of the Plaintiffs are typical of the claims of the Settlement

Class for purposes of settlement; (d) Plaintiffs have fairly and adequately represented the interests

of the Settlement Class and will continue to do so, and Plaintiffs have retained experienced counsel

to represent them; (e) for purposes of settlement, the questions of law and fact common to the

members of the Settlement Class predominate over any questions affecting any individual

members of the Settlement Class; and (f) for purposes of settlement, a class action is superior to

the other available methods for the fair and efficient adjudication of the controversy. The Court

also concludes that, because this Action is being settled rather than litigated, the Court need not

consider manageability issues that might be presented by the trial this class action. See Amchem

Prods., Inc. v. Windsor, 521 U.S. 591, 620 (1997). In making these findings, the Court has

exercised its discretion in conditionally certifying, for settlement purposes only, the Settlement

Class.

         8.    The Court appoints Tom Bender and Dirk Hubbard from the law firm Horn

Alyward & Bandy, LLC in Kansas City, Missouri; Gene Graham, William Carr, and Bryan White

from the law firm of White, Graham, Buckley & Carr, LLC; Clayton Jones of the Clayton Jones

Law Firm; Paul D. Lundberg of the Lundberg Law Firm in Sioux City, Iowa; Rhon E. Jones and

Tucker Osborne of Beasley, Allen, Crow, Methvin, Portis & Miles in Montgomery, Alabama; John

G. Emerson of Emerson Firm, PLLC in Little Rock, Arkansas and Houston, Texas; Mark P. Bryant

and N. Austin Kennedy of the Bryant Law Center, PSC in Paducah, Kentucky; Jon D. Robinson,

Shane M. Mendenhall, Joshua G. Rohrscheib, and Zachary T. Anderson of Bolen, Robinson, &

Ellis, LLP in Decatur, Illinois; and, Travis Griffith of Griffith Law Center, PLLC in Charleston,

West Virginia, as counsel for the Class (“Class Counsel”). For purposes of these settlement

approval proceedings, the Court finds that Class Counsel are competent and capable of exercising



                                                 5
          Case 4:19-cv-01038-DGK Document 24 Filed 11/05/20 Page 5 of 16
their responsibilities as Class Counsel.

           9.    The Court designates named Plaintiffs Adam Sevy, Shawn Hornbeck, Arno Graves,

Ron Nash, Todd Vohs, Wayne Rupe, David Guest, Brian Nelms, Robert Thiry, Larry Muhs,

Anthony Shaw, Rusty Shaw, Tim Sullivan, Roger Bias, Robert Withrow, and Ellen Allicks d/b/a

Allicks Excavating as the representatives of the Settlement Class. The Court further appoints RG/2

Claims Administration LLC to serve as the Settlement Administrator.

           10.   The Final Fairness Hearing shall be held before this Court on May 27, 2021, at 2:00

p.m., to determine whether the Amended Settlement is fair, reasonable, and adequate and should

receive final approval. The Court will rule on Class Counsel’s application for an award of

attorneys’ fees and expenses (the “Fee Application”) at that time, or shortly thereafter. Papers in

support of final approval of the Amended Settlement and the Fee Application shall be filed with

the Court according to the schedule set forth below in Paragraph 21. The Final Fairness Hearing

may be postponed, adjourned, or continued by order of the Court without further notice to the

Settlement Class. The Final Fairness Hearing will be conducted via teleconference, unless further

notice is given by the Court. After the Final Fairness Hearing, the Court may enter a Final Order

and Judgment in accordance with the Amended Settlement that will adjudicate the rights of the

Settlement Class Members (as defined in the Amended Settlement) with respect to the claims being

settled.

           11.   Pending the Final Fairness Hearing, all proceedings in the Action, other than

proceedings necessary to carry out or enforce the terms and conditions of the Amended Settlement

and this Order, are stayed.

           12.   The Court approves, as to form and content, the following revised notice

documents: Mailed Notice (Joint Motion for Preliminary Approval of Class-Action Settlement (the



                                                  6
            Case 4:19-cv-01038-DGK Document 24 Filed 11/05/20 Page 6 of 16
“Joint Motion”), Exhibit 1-C); Summary Class Notice (Joint Motion, Exhibit 1-D); and Long Form

Notice (Joint Motion, Exhibit 1-E); and the revised Publication Notices (Joint Motion, Exhibit 3-

C and Exhibit 3-D-1).

       13.     The Court finds the revised notices listed in the preceding paragraph, and the

revised plan of notice set forth in the Settlement Administrator’s declaration at Joint Motion

Exhibit C, are reasonable, constitute due, adequate, and sufficient notice to all persons entitled to

receive notice, and meet the requirements of due process and Federal Rule of Civil Procedure 23.

Specifically, the Court finds that the manner of dissemination of the Mailed Notice, Long Form

Notice, Summary Notice, Publication Notice, and any other form of notice set forth in the

Amended Settlement and the Settlement Administrator’s declaration comply with Rule 23(e) as

they constitute a reasonable manner of providing notice to those Settlement Class Members who

would be bound by the Settlement. The Court also finds that the manner of dissemination of the

Mailed Notice, Long Form Notice, Summary Notice, Publication Notice, and any other form of

notice set forth in the Settlement Administrator’s declaration comply with Rule 23(c)(2), as they

constitute the best practicable notice under the circumstances, provide individual notice to all

Settlement Class Members who can be identified through a reasonable effort, and is reasonably

calculated, under all the circumstances, to apprise the members of the Settlement Class of the

pendency of this Action, the terms of the settlement, and their right to object to the settlement or

exclude themselves from the Settlement Class.

       14.     Settlement Class Members for whom purchase information of O’Reilly 303 tractor

hydraulic fluid during the Class Period is available will receive a particularized Mailed Notice

which sets forth the number and type of their purchases of O’Reilly 303 Tractor Hydraulic Fluid.

These Class Members will not have to file any Claim Forms to receive a monetary award based



                                                 7
         Case 4:19-cv-01038-DGK Document 24 Filed 11/05/20 Page 7 of 16
on the number of purchases set forth in the particularized Mailed Notice. All other Settlement

Class Members will have until the date identified herein to submit their Claim Forms, which is

due, adequate, and sufficient time.

       15.      The Court orders that notice shall be provided to the Settlement Class in compliance

with the following procedure:

       (a) Within ten (10) business days after entry of this Order, Defendants shall provide to the

             Settlement Administrator, to the extent available, the full name and last known mailing

             address of each member of the Settlement Class and, where available, for each member

             of the Settlement Class the number and size of O’Reilly 303 Tractor Hydraulic Fluid

             units purchased during the Class Period. For those members of the Settlement Class

             for whom last known mailing addresses are not reasonably available, but for whom last

             known email addresses are reasonably available, Defendants shall provide their last

             known email addresses. The Settlement Administrator shall keep all such information

             strictly confidential and shall use it solely for the purpose of administrating the

             Settlement.

       (b) Within sixty (60) calendar days after entry of this Order, the Settlement Administrator

             shall mail by bulk mailing Mailed Notices in substantially the form attached to the

             Amended Settlement as Exhibit C to the last known mailing address of each member

             of the Settlement Class for whom such address information is reasonably available.

             With respect to those members of the Settlement Class for whom the Settlement

             Administrator has been provided purchase information for O’Reilly 303 Tractor

             Hydraulic Fluid pursuant to the immediately preceding paragraph, the Mailed Notice

             shall include such purchase information.        The date on which the Settlement



                                                  8
        Case 4:19-cv-01038-DGK Document 24 Filed 11/05/20 Page 8 of 16
   Administrator first mails direct mail notice pursuant to this paragraph shall be the

   “Notice Date.” For any initial direct mail notice that is returned as undeliverable within

   twenty-one (21) days after mailing, the Settlement Administrator shall attempt to locate

   a new address through an address search or any other reasonably available means. If a

   new address is located, the Settlement Administrator shall promptly re-mail the initial

   notice. If, after a second mailing, the notice is again returned, no further efforts need

   be taken by the Settlement Administrator to send the direct mail notice. In addition,

   for those members of the Settlement Class for whom last known mailing addresses are

   not reasonably available, but for whom last known email addresses are reasonably

   available, the Settlement Administrator shall email the Mailed Notice to the last known

   email address for each such Settlement Class member.

(c) Within sixty (60) calendar days after entry of this Order, but no later than the Notice

   Date, the Settlement Administrator shall (i) secure and maintain a Post Office Box or

   similar mailing address for the receipt of Claim Forms, opt-out notices, and any other

   correspondence related to the Settlement; and (ii) establish a unique, case-specific e-

   mail address for online receipt of Claim Forms, opt-out notices, and any other

   correspondence related to the Settlement.

(d) Within sixty (60) calendar days after entry of this Order, but no later than the Notice

   Date, the Settlement Administrator shall create and maintain an operating website that:

   (i) contains downloadable copies of the Preliminary Approval Order, Long Form Class

   Notice, the Amended Settlement, Claim Form, Request for Correction Form, and, when

   filed, Class Counsels’ motions for an attorneys’ fees and for incentive awards for the

   Plaintiffs; (ii) contains Spanish-language versions of the Long Form Notice, Claim



                                         9
 Case 4:19-cv-01038-DGK Document 24 Filed 11/05/20 Page 9 of 16
      Form, and Request for Correction Form ; (iii) will post any subsequent notices agreed

      upon by the Parties; and (iv) allows members of the Settlement Class to submit claims.

      This website shall be referred to as the “Settlement Website.”

(e) Within sixty (60) calendar days after entry of this Order, but no later than the Notice

      Date, the Claims Administrator shall set up a toll-free telephone number for receiving

      toll-free calls related to the Settlement. That telephone number shall be maintained

      until sixty (60) calendar days after the Bar Date. After that time, and for a period of

      ninety (90) calendar days thereafter, either a person or a recording will advise any caller

      to the toll-free telephone number that the deadline for submitting claims has passed and

      the details regarding the Settlement may be reviewed on the Settlement Website.

(f) On the Notice Date, or as close thereto as is reasonably practicable under the

      circumstances, and throughout the Class Period at various intervals, as appropriate, the

      Settlement Administrator shall cause the revised Publication Notice in substantially the

      form attached to the joint Motion as Exhibit 3-C to be published, and shall also cause

      to be published any other forms of notice as set forth in the Settlement Administrator’s

      declaration.

(g) Beginning on the Notice Date or as close thereto as is reasonably practicable under the

      circumstances, in-store notice shall be posted in accordance with the Affidavit of Matt

      Pickering, attached to the Joint Motion as Exhibit 3-D.

(h) The Settlement Administrator shall mail or e-mail a Claim Form to each person and/or

entity that requests one.

(i) Claim Forms shall also be available through the Settlement Website.

16.      Each Settlement Class Member who wishes to be excluded from the Settlement



                                            10
Case 4:19-cv-01038-DGK Document 24 Filed 11/05/20 Page 10 of 16
Class and follows the procedures set forth in this Paragraph shall be excluded.

       (a) Putative class members wishing to opt out of the Settlement must send to the Settlement

           Administrator on or before the Bar Date by fax, U.S. Mail, e-mail, or electronically via

           the Settlement Website a written request to be excluded from the Settlement; provided;

           however, that any member of the Settlement Class who timely files an objection to the

           Settlement that is later overruled may subsequently submit a request to be excluded

           from the Settlement up until, but no later than, ten (10) days after entry of the Final

           Approval Order. The request to be excluded from the Settlement Class must include

           the member’s name, address, and telephone number and provide a clear statement

           communicating that he, she, or it elects to be excluded from the Settlement Class, does

           not wish to be a Settlement Class Member, and elects to be excluded from any judgment

           entered pursuant to the Settlement.

       (b) Any request for exclusion or opt out sent to the Settlement Administrator by United

           States mail must be postmarked on or before the Bar Date, except as otherwise

           expressly provided for in paragraph 16(a) of this Order. The date of the postmark on

           the mailing envelope shall be the exclusive means used to determine whether a request

           for exclusion sent by United States mail has been timely submitted.

       (c) Members of the Settlement Class who fail to submit a valid and timely request for

           exclusion pursuant to the terms of this Order shall be bound by all terms of this

           Amended Settlement and the Final Order and Judgment, regardless of whether they

           have requested exclusion from the Settlement. All persons or entities who properly

           elect to opt out of the settlement shall not be Settlement Class Members and shall

           relinquish their rights to benefits with respect to the Amended Settlement and Release,



                                                 11
        Case 4:19-cv-01038-DGK Document 24 Filed 11/05/20 Page 11 of 16
             should it be approved.

       17.      Any member of the Settlement Class who has not timely submitted a written request

for exclusion from the Settlement Class, and thus is a Settlement Class Member, may ask the Court

to deny approval by filing an objection. Settlement Class Members cannot ask the Court to order

a larger settlement; the Court can only approve or deny the settlement. If the Court denies

approval, no settlement payments will be sent out and the lawsuit will continue. If any member of

the Settlement Class wants that to happen, they must object in accordance with the following

procedure:

       (a) Any member of the Settlement Class who intends to object to the fairness,

             reasonableness, or adequacy of the Settlement must, no later than the Bar Date: (i) file

             a written objection with the Court either by mailing them to Office of the Clerk of

             Court, United States District Court for the Western District of Missouri, 400 E. 9th

             Street, Kansas City, Missouri, 64106, or by filing them in person at any location of the

             United States District Court for the Western District of Missouri, or by electronic filing.

       (b) In the written objection, the member of the Settlement Class must provide the

             information required on the Claim Form, state the member’s full name, current address,

             telephone number, the reasons for the objection, whether he or she intends to appear at

             the fairness hearing on his or her own behalf or through counsel. Objections must be

             signed by the member of the Settlement Class or by his, her, or its counsel. Any member

             of the Settlement Class who fails to file timely written objections in the manner

             specified herein, shall be deemed to have waived all objections and shall be foreclosed

             from making any objection (whether by appeal or otherwise) to the Settlement.

       (c) Any member of the Settlement Class who has timely filed a written objection, as



                                                   12
        Case 4:19-cv-01038-DGK Document 24 Filed 11/05/20 Page 12 of 16
             provided for herein, may appear at the Final Fairness Hearing, either in person or

             through an attorney hired at the Class Member’s own expense, to object to the fairness,

             reasonableness, or adequacy of the Settlement. A member of the Settlement Class, or

             his, her, or its attorney, intending to make an appearance at the Fairness Hearing must:

             (i) file a notice of appearance with the Court no later than ten (10) business days prior

             to the Final Fairness Hearing, or as the Court may otherwise direct; and (ii) if the notice

             was not filed electronically, send a copy of such notice of appearance via email to

             counsel for all Parties.

       18.       Class Counsel shall file their application for attorneys’ fees sixty (60) calendar days

before the Bar Date.

       19.       Papers in support of final approval of the Amended Settlement, and in response to

any objections to the Amended Settlement or Class Counsels’ fee application, shall be filed with

the Court ten (10) business days in advance of the date of the Final Fairness Hearing.

       20.       The Bar Date shall be one hundred fifty (150) calendar days after the Notice Date.

The Bar Date may be extended by written agreement of the parties through Class Counsel and

Defense Counsel without further approval of the Court or notice to the Settlement Class, provided

that the settlement website administered by the Settlement Administrator shall be promptly

updated to reflect any extension of the Bar Date.

       21.       The Notice Date must be no later than January 8, 2021. The Bar Date shall be set

at May 3, 2021. Objections are due April 29, 2021, twenty (20) business days before the Final

Fairness Hearing on May 27, 2021.

       22.       These dates of performance may be extended by order of the Court, for good cause

shown, without further notice to the Settlement Class. Settlement Class Members may check the



                                                   13
        Case 4:19-cv-01038-DGK Document 24 Filed 11/05/20 Page 13 of 16
Settlement Website regularly for updates and further details regarding extensions of these dates of

performance. Settlement Class Members may also access the Court docket in this case through

the   Court’s     Public   Access    to   Court    Electronic    Records     (PACER)      system     at

https://www.mow.uscourts.gov/, or by visiting the office of the Clerk of the Court for the United

States District Court for the Western District of Missouri, 400 E. 9th Street, Kansas City, Missouri,

64106, between 9:00 a.m. and 4:30 p.m., Monday through Friday, excluding Court holidays.

       23.      Notwithstanding any other provision of the Amended Settlement, if 2,000 or more

members of the Settlement Class opt out of the Settlement, Defendants, in their sole discretion,

may rescind and revoke the entire Settlement and the Amended Settlement, thereby rendering the

Settlement null and void in its entirety. In order to exercise this right, Defendants must send written

notice to Class Counsel that Defendants revoke the Settlement pursuant to this paragraph (the

“Opt-out Termination Notice”). Defendants may revoke the Settlement pursuant to this paragraph

by sending the Opt-out Termination Notice at any time after the Settlement Administrator submits

the Preliminary Opt-out Report to Class Counsel and Defense Counsel pursuant to the terms of the

Amended Settlement, but not later than ten (10) days following the date the Settlement

Administrator submits the Final Opt-out Report to Class Counsel and Defense Counsel pursuant

to the terms of the Amended Settlement.

       24.      If for any reason a Final Order and Judgment as contemplated in the Amended

Settlement is not entered, or the Amended Settlement is terminated pursuant to its terms for any

reason, or the Effective Date does not occur for any reason, the following shall apply:

       (a) All orders and findings entered in connection with the Amended Settlement shall

             become null and void and have no force and effect whatsoever, shall not be used or

             referred to for any purposes whatsoever, and shall not be admissible or discoverable in



                                                  14
        Case 4:19-cv-01038-DGK Document 24 Filed 11/05/20 Page 14 of 16
             this or any other proceeding;

       (b) The conditional certification of the Settlement Class pursuant to this Order shall be

             vacated automatically, and the Actions shall proceed as though the Settlement Class

             had never been certified pursuant to this Amended Settlement and such findings had

             never been made; and

       (c) All of the Court’s prior Orders having nothing whatsoever to do with the certification

             of the Settlement Class shall, subject to this Order, remain in force and effect, subject

             to extensions or modifications of deadlines as appropriate under the circumstances and

             in the Court’s discretion; and

       (d) Nothing in this Order or pertaining to the Amended Settlement, including any of the

             documents or statements generated or received pursuant to the claims administration

             process, shall be used as evidence in any further proceeding in this case or in any other

             action, proceedings, or matter, whether civil, criminal, or administrative.

       25.      RG/2 Claims Administration LLC is hereby appointed as Settlement Administrator

for this settlement and shall perform all of the duties of the Settlement Administrator set forth in

the Amended Settlement and Release.

       26.      Nothing contained in this Order is, or may be construed as, a presumption,

concession or admission by or against Defendants, or any Released Party (as that term is defined

in the Amended Settlement and Release) of any alleged or asserted default, liability, or wrongdoing

as to any facts or claims alleged or asserted in the Action, or in any actions or proceedings, whether

civil, criminal, or administrative.

       27.      Class Counsel and Defense Counsel are hereby authorized to use all reasonable

procedures in connection with approval and administration of the Settlement that are not materially



                                                  15
        Case 4:19-cv-01038-DGK Document 24 Filed 11/05/20 Page 15 of 16
inconsistent with this Order or the Amended Settlement and Release, including making, without

further approval of the Court, minor changes to the form or content of the notice documents, and

other exhibits to the Amended Settlement, that they jointly agree are reasonable or necessary. In

the event the parties make such a change, they shall file a written notice with the Court within five

(5) business days.

        IT IS SO ORDERED.

Date:   November 5, 2020                              /s/ Greg Kays
                                                      GREG KAYS, JUDGE
                                                      UNITED STATES DISTRICT COURT




                                                 16
        Case 4:19-cv-01038-DGK Document 24 Filed 11/05/20 Page 16 of 16
